Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species I-IV. The species are independent or distinct because:
Species I: figure 1-11, the cores 42 include the cores 42L and the cores 42R. The cores 42L are positioned on one side of the axial direction (the front side in the axial direction of the rotational center Az), in a manner separated from the winding 41, and extend substantially in the radial directions (the radial directions of the rotational center Az). The cores 42R are positioned on the other side of the axial direction (the rear side in the axial direction of the rotational center Az), in a manner separated from the winding 41, and extend substantially in the radial directions.
Species II: Figures 12-20, a stator 14 (14U, 14V, 14W) and a rotor 15. The rotor 15 includes a rotor 15L that is positioned on the front side in the axial direction, and a rotor 15R that is positioned on the rear side in the axial direction. The rotor 15L includes rotors 15UL, 15VL, 15WL corresponding to three phases, respectively. The rotor 15R includes rotors 15UR, 15VR, 15WR corresponding to three phases, respectively. In other words, the electric rotating machine 11 includes a plurality of (e.g., three) sets of the stator 14 and the rotor 15, with the sets being arranged in the axial direction. The stator 14 (14U, 14V, 14W) faces the rotors 15 in the front-and-back direction in the axial direction (faces the rotors 15UL, 15VL, 15WL on the 
Species III: Figures 21-22, the stator 14C, the magnetic poles 143 and 144 are extended in the direction of the surfaces (the pole faces) facing the rotor 15B. It is also possible to configure only one of the magnetic pole 143 and the magnetic pole 144 to be extended. Furthermore, the outer circumferential side of the magnetic pole 143 in the radial direction is extended, but it is also possible for the inner circumferential side to be extended. Furthermore, the inner circumferential side of the magnetic pole 144 in the radial direction is extended, but it is also possible for the outer circumferential side to be extended.
Species IV: Figures 23-26, plurality of (e.g., three) driving elements 23 (23U, 23V, 23W). The driving element 23 are elements for driving the shaft 22 in rotation. The electric rotating machine 21 has a plurality of (e.g., three) phases, and the driving elements 23 correspond to the respective phases.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the inventions have acquired a separate status in the art in view of their different  classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 3, 2021